Title: Supplemental Experiments and Observations on Electricity, Part II, [March 1753]
From: Franklin, Benjamin
To: 


Franklin continued to send Peter Collinson reports of his electrical experiments through 1750–52, and Collinson gave them to Edward Cave to publish. On March 7, 1753, Collinson apologized for the printer’s slowness (see above, p. 455), but the pamphlet finally appeared later that month. It sold for sixpence and contained only twenty-four pages—a title page with verso blank and twenty-two pages of text numbered consecutively with those of the Experiments and Observations   of 1751. The contents, which have appeared in the present volume under their proper dates, are recapitulated here:
Letter V. Franklin to Collinson, July 27, 1750. pp. 89–92.
  [Above, pp. 7–8]
Letter VI. Franklin to Colden, [October 31] 1751. pp. 93–4.
  [Above, pp. 201–2]
Queries and Answers, referr’d to in the foregoing Letter. pp. 95–8.
  [Above, pp. 202–5]
An Experiment towards discovering more of the Qualities of the Electric Fluid. p. 98.
  [Above, p. 377]
Letter VII. Kinnersley to Franklin, Feb. 3, 1752. pp. 99–101.
  [Above, pp. 263–5]
Letter VIII. Franklin to Kinnersley, March 2, 1752. p. 102.
  [Above, p. 269]
Letter IX. Franklin to Kinnersley, March 16, 1752. pp. 103–6.
  [Above, pp. 275–6]
Letter X. Franklin [to the Public], Oct. 19, 1752. pp. 106–8.
  [Above, pp. 366–7]
Letter XI. Franklin [to Collinson], [October 1752]. pp. 108–9.
  [Above, pp. 376–7]
Additional Errata in Part I. to the printed Electrical Papers.
  p. [110.]
